ROSS, Circuit Judge.
I concur in the remand. Dutton-Lainson, in order to prove its allegations, chose to present various statistical samples which purported to demonstrate that Dutton-Lainson’s hand winches were unjustly classified. The Commission rejected this data on the grounds that there was “no suggestion that any data gathered was based upon a recognized or preconceived plan of sampling.”
I agree with Judge Denney that this . statement is vague, and states no factual basis to support the conclusion. I believe, therefore, that Dutton-Lainson is entitled to have the Commission state:
“ ‘sufficient basic findings of fact to warrant a reviewing court in concluding that the Commission was not without rational grounds’ for holding that the burden has not been met. . ” Ringsby Truck Lines, Inc. v. United States, 263 F.Supp. 552, 557 (D.Colo.1967), appeal dismissed, National Small Shipments Traffic Conference, Inc. v. Ringsby Truck Lines, 389 U.S. 576, 88 S.Ct. 689, 19 L.Ed.2d 775 (1968).
However, I disagree with the majority that it is too onerous a burden to require Dutton-Lainson to statistically sample products of other shippers. The short answer to this argument is that Dutton-Lainson chose to prove its allegations in this manner, and it should not be allowed to deviate from the way it first elected to proceed before the Commission. By reference to the Commission’s decision in Classification Ratings on Furniture, 337 I.C.C. 709 (1970), it is argued that Dutton-Lainson cannot discharge the burden of a valid statistical sample because “[m]ost shippers refuse to release density data.” Id. at 713. A reading of the Commission’s decision in that case indicates that such a statement was made in a fact situation wherein shippers refused to release den*1358sity data to carriers in order to frustrate the carriers’ attempt to increase the tariff rates charged to shippers. Such is not the case here, where a shipper is making inquiry of other shippers.
Accordingly, Dutton-Lainson is entitled to a specification of why the Commission considered Dutton-Lainson’s samples to be invalid. But Dutton-Lainson is not entitled to retry its case before the Commission. To the extent set forth herein, I concur in the judgment of the Court.